Order entered December 29, 2015




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-01548-CV

                           JASON SANCHEZ, ET AL., Appellants

                                            V.

                      AMERICAN HOMES 4 RENT EIGHT, LLC, Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                             Trial Court Cause No. 15C-0035-2

                                         ORDER
        We GRANT the court reporter’s December 23, 2015 motion for an extension of time to

file the reporter’s record. The reporter’s record shall be filed WITHIN THIRTY DAYS of the

date of this order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE